[Letterhead of BCB Community Bank] August 20, 2013 Ms. Sharon Blume Assistant Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Subsequent Correspondence Dear Ms. Blume, I am in receipt of your subsequent correspondence to me regarding some follow-up inquiries regarding your initial Comment Letter dated June 28, 2013. First I wish to apologize for my misunderstanding some of the aspects of your initial correspondence. Attached to this response letter, please find several pages of both quantitative and qualitative information which I believe will fulfill the requirements of your inquiries. Attachment 1 illustrates the reconstitution of the “Lending Activities” table on page three of Form 10-K for the Fiscal Year Ended December 31, 2012. The first table provides a disaggregated disclosure of our Loan Portfolio by subset setting forth originated loans, acquired loans recorded at fair value and acquired loans that evidenced credit impairment at acquisition. Please note that prior to 2010, the Company did not have any acquired loans in portfolio. Attachment 1a represents the revision the tabular presentation of the allowance for loan losses providing the same level of disaggregated information. Additionally, please find Attachment 2 which represents the qualitative discussion of the manner in which the allowance is determined for each subset and each loan category within each subset; the related credit trends within the subsets and loan categories; and how the provision for each subset was determined. We confirm that future filings will provide the disclosures revised as noted in the attachments. Regarding Item 11, Executive Compensation Incorporated from the Definitive Proxy Statement on Schedule 14A, Summary Compensation Table, page 18, no persons other than those individuals that have the designation of Executive Officer have been granted policy making authority by the Company’s Board of Directors. We confirm that should any individual have the authority to act in a manner that would qualify such person as an Executive Officer under item 402 of Regulation S-K the Company will provide the required disclosure to the extent required. I am hopeful that this response in conjunction with the corresponding attachments favorably addresses those issues specified in your follow-up correspondence. Should you or any member of your staff encounter a question or concern regarding any aspect of the enclosed information, please do not hesitate to contact me. Sincerely, /s/ Donald Mindiak Donald Mindiak Chief Executive Officer BCB Bancorp, Inc. ATTACHMENT 1 Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio by loan type, including Purchased Credit-Impaired ("PCI") loans at the dates indicated. (In Thousands) June 30, At December 31, Originated loans: Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Residential one-to-four family $ % $ % $ % $ % $ % $ % Commercial and multi-family % Construction % Commercial business (1) % Home equity (2) % Consumer % Sub-total $ % $ % $ % $ % $ % $ % Acquired loans recorded at fair value: Residential one-to-four family $ % $ % $ % $ % $
